No. 3--06--0512
               (Consolidated with No. 3--06--0513)
_________________________________________________________________
Filed June 8, 2007.
                              IN THE

                   APPELLATE COURT OF ILLINOIS

                          THIRD DISTRICT

                            A.D., 2007

In re JOHN N., JR.,             ) Appeal from the Circuit Court
     a Person Asserted to be    ) of the 10th Judicial Circuit,
     Subject to Involuntary     ) Peoria County, Illinois,
     Admission and Treatment    )
                                )
                                )
(The People of the State of     )
Illinois,                       ) No. 06--MH--41
                                )
     Petitioner-Appellee,       )
                                )
     v.                         )
                                ) Honorable
John N., Jr.,                   ) Stephen A. Kouri &
                                ) Joe R. Vespa,
     Respondent-Appellant).     ) Judges, Presiding.
_________________________________________________________________

PRESIDING JUSTICE LYTTON delivered the Opinion of the court:
_________________________________________________________________


     The trial court issued orders that the respondent, John N.,

Jr., was subject to emergency involuntary admission to a mental

health facility (405 ILCS 5/3--600 (West 2004)) and involuntary

administration of psychotropic medication (405 ILCS 5/2--107.1

(West 2004)).   Later, the court denied the respondent's petition

for discharge (405 ILCS 5/3--900 (West 2004)).    On appeal, the

respondent argues that the court erred by entering these three

orders.   We affirm the court's orders concerning involuntary
admission and discharge, and reverse the involuntary administration

of medication order.

                                         FACTS

      Initially, we note that this is the respondent's fifth appeal

to   this   court    concerning        separate    involuntary    admission      and

involuntary administration of medication orders. In In re John N.,

No. 3--02--0354 (2003) (unpublished order under Supreme Court Rule

23), we reversed the trial court's involuntary administration of

medication order on the basis that the order did not clearly define

how two alternative medications were to be administered.                  In In re

John N., Jr., No. 3--04--0043 (2004) (unpublished order under

Supreme Court Rule 23), this court affirmed the trial court's

involuntary admission and involuntary administration of medication

orders.

      In In re John N., 364 Ill. App. 3d 996, 848 N.E.2d 577 (2006),

we reversed the trial court's orders on the basis that the version

of a statute in effect at the time the emergency petition was filed

required the police officer who brought the respondent to the

hospital to sign the petition, which the officer had not done.

Recently,    in     In    re    John     N.,   Jr.,   No.   3--06--0267       (2007)

(unpublished      order    under    Supreme      Court   Rule   23),   this    court

affirmed    the   trial        court's   involuntary     admission     order,    but

reversed its involuntary administration of medication order on the

basis that the order failed to designate the persons authorized to


                                           2
administer the involuntary medication (405 ILCS 5/2--107.1(a--5)(6)

(West 2004)).

      In   the   present    case,   on   June       12,    2006,    members       of   the

Methodist    Medical      Center    (Methodist)       staff        in    Peoria     filed

petitions asking the trial court to find the respondent subject to

(1)   emergency     involuntary       admission;           and     (2)     involuntary

administration     of    psychotropic        medication.         The     petition      for

involuntary      admission    alleged        that    the    respondent        was      (1)

reasonably expected to inflict serious physical harm upon himself

or others in the near future (405 ILCS 5/1--119(1) (West 2004));

and (2) unable to provide for his basic physical needs (405 ILCS

5/1--119(2) (West 2004)).            The petition contained handwritten

comments that his son had found him wandering the streets.                        The son

reported that the respondent had manic behavior and disorganized

speech, and had threatened to harm strangers.                      The son said the

respondent had driven long distances for no apparent reason.                           The

respondent also had threatened members of the hospital staff.

      The court held hearings concerning both petitions during a

proceeding on June 14, 2006.         At this proceeding, the trial court

first considered the involuntary admission petition.                      Dr. Ghassan

Bitar testified that the respondent had been admitted to Methodist

on June 9, 2006.        The respondent previously had been committed to

the Singer Mental Health Center (Singer) in Rockford.                      The doctor

did not know how much time elapsed from the time the respondent was


                                         3
released from Singer to the date that he was admitted to Methodist.

Bitar    said      that    the       respondent       had      recently        traveled    to

Springfield, where he acted aggressively "in a couple of hotels or

motels."        Then,     the    respondent          returned       to    Peoria    and   was

aggressive      toward     his       family.         Because       of    the   respondent's

psychotic and aggressive behavior, his family called the police,

who brought the respondent to the Methodist emergency room.

      Bitar had observed the respondent every day beginning on the

day after the respondent was admitted to the hospital.                           The doctor

stated that the respondent was suffering from schizoaffective

disorder.     The respondent's speech was pressured and was sometimes

difficult     to    understand.          Bitar        said    the       respondent    became

irritable "quite easily."               At night, the respondent often would

become manic and did not sleep well.

      According to Bitar, the respondent experienced delusions,

grandiose thoughts, and hallucinations.                      The respondent claimed to

hear the voice of God, and believed that he was the son of God and

that he was invincible.

      The doctor noted that the respondent was refusing to take his

prescribed oral psychotropic medications, except for Seroquel to

aid   sleep,       because      he    believed       that     he    did    not     need   the

medications.       On a few occasions since the respondent was admitted

to Methodist, Bitar had treated the respondent with injections of

Haldol   to     calm      him    down.         The    doctor       testified       that   the


                                               4
respondent's mental illness impaired his ability to function and

that he did not have any insight into his mental illness.                As a

result of his mental illness, the respondent was refusing to take

psychotropic medication.

     Bitar stated that the respondent would be unable to attend to

activities of daily living if he was not taking his medication.

The respondent had been prescribed medications for a prostate

condition, stress incontinence, hypertension, and neck strain.

According    to   Bitar,    the    respondent   was     only    taking   these

medications erratically.          The doctor said that the respondent's

mental illness was preventing him from consistently taking the

medications for these conditions.

     Bitar stated that because of the respondent's delusions, he

was unable to guard himself against the normal dangers of daily

living.   The doctor also said that the respondent had a history of

physical aggression.        The hospital staff told Bitar that the

respondent had previously broken a television set.             The respondent

was reasonably expected to inflict serious physical harm to himself

or others based on his belligerent behavior and speech.

     Bitar    said   that    he     had    considered    less     restrictive

alternatives for the respondent, such as a nursing home, rather

than commitment to a mental health facility.            In Bitar's opinion,

less restrictive alternatives were not possible because of the




                                       5
respondent's        erratic   behavior   caused   by    his   refusal      to    take

medication.

     Angie Leary testified that she was a mental health clinician

at Methodist.         According to Leary, the respondent had been a

patient   at    Methodist     for   approximately      90   days    beginning      in

November 2005.        Since that 90-day period, the respondent had been

committed      to    the   Department    of   Mental   Health      (DMH)   on     two

occasions.     On both occasions, the respondent had been transferred

to Singer, but then was discharged within two or three weeks.                    Each

time, within a few days of the respondent being discharged from

Singer, he had been readmitted to Methodist.

     The trial court found that the respondent was subject to

involuntary admission.          The court ordered the respondent to be

committed to the DMH, but that he was not to be placed at Singer

again.    The court ordered the respondent to remain at Methodist

until he could be placed in a facility other than Singer.

     The court then proceeded directly to the hearing on the

petition for involuntary administration of medication.                          Bitar

testified concerning the basis for the petition. At the conclusion

of this hearing, the court issued a written order that specified

the medications and doses that should be involuntarily administered

to the respondent.         On one page of the order, the court authorized

the medications to be given by "members of the clinical staff at

Methodist Hospital and/or Dept. of Mental Health, whose license(s)


                                         6
allows them to administer the treatment pursuant to Illinois law."

On another page of the order, which specifies the doses of the

medications,     the   order   "authorizes   the   administration   of   ***

medications under the supervision of Dr. Batar [sic], the Methodist

Medical Center staff[,] and the Department of Human Services."

     On June 27, 2006, the respondent filed his petition for

discharge from Methodist.        On the petition, the respondent wrote

the heading, "John [N.,] JR[.] v.s. The People of This World."           In

the body of the petition, the respondent stated, "I proclaim thet

[sic] I am the Antichrist son of God and son of man.         Note: Doctor

is giving me medicines that I am alleged/to."

     The court held a hearing on the petition for discharge on June

28, 2006.    The respondent testified that he had been at Methodist

for two weeks.    He asserted that he was "all right" when he arrived

at Methodist and that he was allergic to the medicine he was being

forced to take in the hospital.

     When the respondent's attorney asked him what he meant when he

wrote "son of God son of man" on the petition, the respondent

replied, "Heavenly father son of the devil female."             On cross-

examination, the respondent contended that the only medicines he

needed were Seroquel and Tylenol. He asserted that Seroquel helped

him sleep.   At first, he claimed that the Tylenol was for his knee,

but then changed his answer to "bowel movement."




                                     7
     Bitar testified for the State in rebuttal.        The doctor's

testimony was substantially similar to his testimony regarding the

petition for involuntary admission.    Additionally, Bitar said that

the respondent had broken a window with a chair at 3 a.m. on June

21, 2006.   In Bitar's opinion, the respondent was not allergic to

his prescribed medications.

     After Bitar's testimony, the court asked the respondent what

he meant by his statement in his petition that he was the anti-

Christ.   The respondent explained, "half brother of Jesus Christ."

The court denied the respondent's petition for discharge.       The

respondent appealed from the court's involuntary admission order,

involuntary administration of medication order, and order denying

his petition for discharge.

                              ANALYSIS

                      I. Involuntary Admission

     The respondent submits that the State failed to prove that he

was subject to involuntary admission to a mental health facility.

     Any adult may petition the court to involuntarily admit an

individual on an emergency basis.    405 ILCS 5/3--600; 3--601 (West

2004).    In order to involuntarily admit an individual, the State

must show that the individual is mentally ill and that he (1) poses

a reasonable risk of inflicting serious physical harm to himself or

another, which may include threatening behavior or conduct that

places another individual in reasonable expectation of being harmed


                                 8
(405   ILCS    5/1--119(1)   (West   2004));   or   (2)   is    incapable   of

providing for his basic physical needs so as to guard himself from

serious harm (405 ILCS 5/1--119(2) (West 2004)).                Additionally,

"the court may consider evidence of the person's repeated past

pattern of specific behavior and actions related to the person's

illness."     405 ILCS 5/1--119 (West 2004).

       The State must prove its basis for involuntary commitment by

clear and convincing evidence. 405 ILCS 5/3--808 (West 2004). "If

any person is found subject to involuntary admission, the court

shall consider alternative mental health facilities which are

appropriate for and available to the respondent."              405 ILCS 5/3--

811 (West 2004).

       A trial court does not have to wait until someone has been

harmed before ordering a respondent's involuntary admission. In re

M.A., 293 Ill. App. 3d 995, 689 N.E.2d 138 (1997).                 The trial

court's decision to involuntarily admit an individual will not be

reversed on appeal unless it is manifestly erroneous.                  In re

Rovelstad, 281 Ill. App. 3d 956, 667 N.E.2d 720 (1996).

       In the present case, the record shows that the respondent

suffers from schizoaffective disorder, which is a serious mental

illness.      Because of this mental illness, he was refusing to take

the medications necessary to alleviate the symptoms of the mental

illness. The respondent exhibited a past pattern of aggressive and

threatening behavior when he was not taking his medication, such as


                                     9
threatening motel staff members, his family, strangers, and members

of the hospital staff.     Such behavior showed that the respondent

posed a reasonable risk of inflicting serious physical harm to

himself or another because of his mental illness.         The trial court

was not required to wait until the respondent hurt someone else

before ordering him to be involuntarily admitted.           See M.A., 293
Ill. App. 3d 995, 689 N.E.2d 138.

     Additionally, the record shows that the respondent was not

capable of providing for his basic physical needs so as to guard

himself from serious harm.      His son had found him wandering the

streets.   His    mental   illness   caused   him   to   take   medications

erratically for other serious health problems such as a prostate

condition and hypertension.     The respondent's grandiose delusions

and hallucinations prevented him from guarding himself against

serious harm because of his belief that he was the son of God and

was invincible.

     The State proved by clear and convincing evidence that the

respondent was mentally ill. The State also showed that because of

this illness, he posed a reasonable risk of inflicting serious

physical harm to himself or another.      Bitar testified that no less

restrictive alternative was appropriate for the respondent.             The

trial court's order for the respondent to be involuntarily admitted

to a mental health facility was not manifestly erroneous.

                     II. Petition for Discharge


                                     10
     The respondent contends that the trial court erred by denying

his petition for discharge.

     Any person admitted to care and custody as having a mental

illness on a court order may file a petition for discharge.       405

ILCS 5/3--900 (West 2004). Upon receipt of the petition, the court

shall set a date for a hearing.   405 ILCS 5/4--706(a) (West 2004).

If the court finds at the hearing that the client continues to meet

the standard for admission, the court may continue its original

order.    405 ILCS 5/4--706(b) (West 2004).

     The party seeking discharge has the burden of establishing a

prima facie case for discharge.    In re Katz, 267 Ill. App. 3d 692,

642 N.E.2d 893 (1994).   The State then has the burden of proving by

clear and convincing evidence that the petition for discharge

should be denied.   Katz, 267 Ill. App. 3d 692, 642 N.E.2d 893.    We

review a court's decision concerning a petition for discharge to

determine if it was against the manifest weight of the evidence.

In re Commitment of Sandry, 367 Ill. App. 3d 949, 857 N.E.2d 295

(2006).

     In this case, the respondent failed to establish a prima facie

case for discharge.   The delusional statements in the respondent's

petition and in his testimony during the hearing showed that he

continued to suffer from a serious mental illness.     He failed to

produce evidence that he was no longer a danger to himself and

others, or that he was capable of providing for his basic physical


                                  11
needs so as to guard himself from serious harm.                    His allegation

that he was allergic to the medications that he was involuntarily

taking was irrelevant to the issue of whether he continued to meet

the standard for admission.

      Even if the respondent had established a prima facie case for

discharge, Bitar's testimony showed clearly and convincingly that

the petition for discharge should be denied.                 Additionally, Bitar

dispelled the respondent's allegation that he was allergic to his

prescribed medications.             The record showed that the respondent

continued     to    meet    the     standard       for   involuntary   admission.

Therefore, it was not against the manifest weight of the evidence

for   the   trial     court    to    deny    the    respondent's    petition    for

discharge.

                           III. Involuntary Treatment

      The respondent argues that the trial court erred by ordering

that he was subject to involuntary administration of psychotropic

medication.        Among other things, the respondent submits that the

court's     order    did    not     designate      the   persons   authorized   to

administer the medication.

      The trial court's involuntary administration of medication

order shall designate the persons authorized to administer the

involuntary treatment.         405 ILCS 5/2--107.1(a--5)(6) (West 2004).

Cases concerning involuntary administration of medication require

strict compliance with procedural safeguards because of the liberty


                                            12
interests involved.     In re Louis S., 361 Ill. App. 3d 774, 838
N.E.2d 226 (2005). An appellate court will reverse a trial court's

order to involuntarily administer psychotropic medication only if

it is manifestly erroneous.       In re Dorothy W., 295 Ill. App. 3d
107, 692 N.E.2d 388 (1998).

     In Jennifer H., 333 Ill. App. 3d 427, 775 N.E.2d 616 , the

trial court's order stated that the psychotropic medication was to

be administered by the staff of the Zeller Mental Health Center.

In Jennifer H., we reversed the trial court's order for involuntary

administration of medication because, among other reasons, the

order did not specify the persons authorized to administer the

involuntary treatment.

     In In re Gloria B., 333 Ill. App. 3d 903, 776 N.E.2d 853

(2002),   the   trial   court's   order   said   that   the   involuntary

medication was " 'to be administered by members of the clinical

staff at Zeller Mental Health, whose license(s) allows them to

administer the treatment pursuant to Illinois law.' "          Gloria B.,
333 Ill. App. 3d at 904, 776 N.E.2d at 855.             In Gloria B., we

likewise reversed the trial court's involuntary administration of

medication order because the order did not designate the persons

authorized to administer the involuntary treatment.

     In the instant case, the first page of the trial court's order

authorized the relevant staff members of Methodist and DMH to

administer the medication.    The second page of the order, however,


                                   13
read literally, authorized the medication to be administered under

the supervision of (1) Bitar; (2) the staff of Methodist; and (3)

the Department of Human Services (DHS).            The second page of the

order does not say that Bitar is to supervise the members of

Methodist, the DMH, and the DHS.            Also, the second page does not

state how it relates to the first page.          Moreover, there is nothing

in the order to explain the conflict between the two sets of

persons authorized to administer the medications in the two pages

of the order.

     We   find    that   the   trial   court's   order    in   this   case    was

substantially similar to the orders in Jennifer H. and Gloria B.

Once again, the court's order in this case does not designate the

persons authorized to administer the involuntary treatment.                   See

405 ILCS 5/2--107.1(a--5)(6) (West 2004).          We cannot say that such

an order strictly complies with the statute by designating the

persons authorized to administer the involuntary treatment.                   See

405 ILCS 5/2--107.1(a--5)(6) (West 2004); Louis S., 361 Ill. App.
3d 774, 838 N.E.2d 226.        Therefore, based on our previous rulings

in Jennifer H. and Gloria B., we hold that the trial court's order

to involuntarily administer psychotropic medication was manifestly

erroneous.

     We are sympathetic to the challenges faced by trial courts in

attempting   to   follow   the   statutory     mandate.        The   court   must

construct an order for involuntary medication that is neither so


                                       14
narrow that it is impractical, nor so broad that it fails to

comport   with   the    demands   of    the   statute.     However,   we   are

constrained by the plain language of the statute as written by our

legislature, and by the necessity of strict compliance because of

the liberty interest involved.         See Louis S., 361 Ill. App. 3d 774,

838 N.E.2d 226.

     We find In re Robert S., 341 Ill. App. 3d 238, 792 N.E.2d 421

(2003), rev'd in part on other grounds 213 Ill. 2d 30, 820 N.E.2d
424 (2004), to be instructive concerning a trial court order that

complied with the requirements of the statute.             In Robert S., the

trial court's order stated that " 'ROBERT S[.] shall receive

psychotropic medication to be administered by DR. NAZARENO (or

designee whose license and credentials permit) at Elgin Mental

Health Center for a period not to exceed 90 days.' "             Robert S.,
341 Ill. App. 3d at 249, 792 N.E.2d at 429.              The appellate court

ruled that this order complied with the requirements of section 2--

107.1(a--5)(6).        The Illinois Supreme Court was not asked to

consider this precise issue, but it affirmed that portion of the

appellate court's decision concerning the applicability of the

criteria in section 2--107.1.          See Robert S., 213 Ill. 2d 30, 820
N.E.2d 424.

                                  CONCLUSION

     For the foregoing reasons, we affirm the Peoria County circuit

court's orders (1) that the respondent is subject to involuntary


                                       15
admission   to   a   mental   health    facility;   and   (2)   denying   the

respondent's petition for discharge.        We reverse the court's order

for involuntary administration of psychotropic medication.

     Affirmed in part and reversed in part.

     SCHMIDT and WRIGHT, JJ., concurring.




                                       16